Citation Nr: 0904146	
Decision Date: 02/05/09    Archive Date: 02/13/09

DOCKET NO.  07-33 247	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUE

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
residuals of a head injury.

2.  Entitlement to service connection for residuals of a head 
injury. 


REPRESENTATION

Appellant represented by:	Maine Veterans' Services


WITNESSES AT HEARING ON APPEAL

Appellant and Appellant's Wife




ATTORNEY FOR THE BOARD

Patricia Veresink, Associate Counsel
INTRODUCTION

The Veteran had active duty service from March 1962 to 
September 1962.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2006 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in January 2007, 
a statement of the case was issued in August 2007, and a 
substantive appeal was received in October 2007.  The Veteran 
testified at a personal hearing at the RO in November 2007.


FINDINGS OF FACT

1.  A May 2001 RO rating decision denied service connection 
for residuals of a head injury; the Veteran did not file a 
timely notice of disagreement and the decision is now final. 

2.  Evidence that raises a reasonable possibility of 
substantiating the claim of entitlement to service connection 
for residuals of a head injury has been received since the 
May 2001 rating decision.

3.  Residuals of a head injury were not manifested during the 
Veteran's active duty service or for many years after 
service, nor are they otherwise related to service.


CONCLUSIONS OF LAW

1.  New and material evidence has been received since the May 
2001 denial of service connection for residuals of a head 
injury, and the claim of service connection for residuals of 
a head injury is reopened.  38 U.S.C.A. § 5107, 5108 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.303 (2008).

3.  Residuals of a head injury were not incurred in or 
aggravated by active duty service, nor may they be presumed 
to have been so incurred.  38 U.S.C.A. §§ 1131, 5103A, 5107 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.303, 3.159 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

Under the Veterans Claims Assistance Act of 2000 (VCAA), 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107 and 5126; see also 38 C.F.R.  §§ 3.102, 3.156(a), and 
3.326(a), VA has a duty to notify the claimant of any 
information and evidence needed to substantiate and complete 
a claim, and of what part of that evidence is to be provided 
by the claimant and what part VA will attempt to obtain for 
the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet.App. 183, 187 (2002).

In a letter dated August 2006 the appellant was informed of 
the information and evidence necessary to warrant entitlement 
to the benefit sought on appeal.  The appellant was also 
advised of the types of evidence VA would assist him in 
obtaining as well as his own responsibilities with regard to 
identifying relevant evidence.  See Quartuccio v. Principi, 
16 Vet.App. 183 (2002); Charles v. Principi, 16 Vet.App. 370 
(2002).

The United States Court of Appeals for Veterans Claims' 
decision in Pelegrini v. Principi, 18 Vet.App. 112 (2004) 
held, in part, that a VCAA notice as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim for VA benefits.  The VCAA letter to the appellant was 
provided in August 2006 prior to the initial unfavorable 
decision in October 2006.

Further, the notice requirements apply to all five elements 
of a service connection claim: 1) Veteran status, 2) 
existence of a disability, 3) a connection between the 
Veteran's service and the disability, 4) degree of 
disability, and 5) effective date of the disability.  Dingess 
v. Nicholson, 19 Vet.App. 473 (2006).   Although the present 
appeal involves the issue of an initial service connection 
determination, VA believes that the Dingess/Hartman analysis 
must be analogously applied.  In the present appeal, the 
appellant was provided with notice of what type of 
information and evidence was needed to substantiate the 
claim.  Further, the August 2006 letter gave notice of the 
types of evidence necessary to establish a disability rating 
and effective date for the disabilities on appeal. 

In Kent v. Nicholson, 20 Vet.App. 1 (2006), the Court found 
that VA must notify a claimant of the evidence and 
information needed to reopen the claim, as well as the 
evidence and information needed to establish entitlement to 
service connection for the underlying condition(s) claimed 
(that is, that the obligations under Kent do not modify the 
requirement that VA must provide a claimant notice of what is 
required to substantiate each element of a service connection 
claim, see Dingess, supra).  In addition, VA must consider 
the bases for the prior denial and respond with a notice 
letter that describes what evidence would be needed to 
substantiate the element or elements that were found to be 
insufficient to establish service connection in the previous 
denial.

The August 2006 VCAA letter explained to the Veteran the 
reasons for the prior denial and what evidence was needed to 
reopen the claim.  Thus, the Veteran has been provided with 
the type of notice contemplated by the Court in Kent and no 
additional notice is necessary.

Where there is no showing of a disability in service or a 
link between the Veteran's current disability and his active 
service, a VA medical examination is not necessary.  38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); see also 
McLendon v. Nicholson, 20 Vet.App. 79 (2006).  

VA's duties of notice and assistance have been fulfilled with 
respect to the issues on appeal.


Analysis

New and Material Evidence

A claim which is the subject of a prior final decision may 
nevertheless be reopened if new and material evidence is 
presented or secured.  38 U.S.C.A. § 5108.  New and material 
evidence is defined by regulation.  See 38 C.F.R. § 3.156.

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

The Veteran's claim to reopen his prior claim involves an 
underlying claim of service connection for residuals of a 
head injury.  Service connection will be granted if it is 
shown that the Veteran suffers from a disability resulting 
from an injury suffered or disease contracted in line of 
duty, or for aggravation of a preexisting injury suffered or 
disease contracted in line of duty, in the active military, 
naval, or air service.  38 U.S.C.A. § 1131; 38 C.F.R. § 
3.303.  That an injury occurred in service alone is not 
enough; there must be chronic disability resulting from that 
injury.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b).  Service connection may 
also be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service. 38 
C.F.R. § 3.303(d).

A claim for service connection for residuals of a head injury 
was last denied by the RO in May 2001.  The Veteran was 
informed of the decision in a May 2001 notification letter.  
The Veteran did not file a notice of disagreement within one 
year from the date of the notification of the rating decision 
to appeal the denial of the claim.  See 38 U.S.C.A. § 
7105(b)(1).  Thus, the decision became final.

A request to reopen the Veteran's claim was received in May 
2006. The RO denied the request to reopen, and the present 
appeal ensued.

The RO denied the Veteran's claim for service connection for 
residuals of a head injury because the medical evidence of 
record showed that the only head injury occurred at the age 
of four.  Service medical records show no treatment for a 
head injury.  The Veteran failed to submit any medical 
evidence regarding a head injury related to military service. 

The Veteran submitted medical documentation of treatment 
years after service, however material evidence to reopen must 
address an in-service injury or disease that caused the 
current disability.  In this regard, the Veteran submitted a 
brief witness statement from fellow Veteran, P.S.  The 
statement was typed at the bottom of the letter from the 
Veteran and simply said "I'm surprised the officer did not 
report the incident.  We all thought you were dead."  It was 
signed by P.S.  

This statement, when not considered for its weight, satisfies 
the requirements for new and material evidence.  The 
statement was not previously submitted to agency 
decisionmakers.  It relates to the unestablished nexus 
between the Veteran's service and his disability, which is 
necessary to substantiate the claim.  The statement is 
neither cumulative nor redundant and raises a reasonable 
possibility of substantiating the claim.  Accordingly, 
reopening the claim is warranted.  38 C.F.R. § 3.156(a)

Although the RO denied the claim on the basis that the 
evidence submitted was not new and material, in actuality the 
October 2006 decision analyzed the case on the merits by 
discussing the weight of the evidence.  In effect, the RO 
reopened the case and made a decision.  As the RO addressed 
the case on the merits, the Board may proceed to an analysis 
of the claim on the merits without prejudice to the Veteran.  

Service Connection

Service connection will be granted if it is shown that the 
Veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service.  38 U.S.C.A. §§ 1131; 38 C.F.R. § 3.303.  That 
an injury occurred in service alone is not enough; there must 
be chronic disability resulting from that injury.  If there 
is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).  Service connection may also be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

In order to establish service connection for a claimed 
disability, there must be: (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value.  Baldwin 
v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  When 
there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The RO previously denied the Veteran's claim in May 2001 
because the record lacked evidence of in-service incurrence 
or aggravation of a pre-existing disease or injury.  Other 
than mentioning that the Veteran had surgery at the age of 
four as the result of a car accident, the service treatment 
records are silent regarding a head injury.  At the time of 
the prior final decision there was no evidence of in-service 
incurrence or aggravation of a disease or injury.  The 
statement from P.S. was submitted to rectify that deficiency.

While, for the purpose of determining whether reopening the 
claim is warranted, the credibility of the evidence must be 
presumed, for the purpose of determining whether service 
connection is warranted, the credibility and weight to be 
given the evidence must be carefully considered.

The statement from P.S. contains no details of the incident.  
It fails to discuss whether P.S. was present at the incident 
and viewed it first hand.  It provides no details of the 
incident from an observer's point of view, but rather speaks 
in the collective.  It does not identify P.S. sufficiently to 
permit verification of his statement through examination of 
service department records. 

In the absence of any detail that would permit corroboration, 
the statement from P.S. is insufficient to demonstrate the 
occurrence an in-service incident.  Significantly, the 
Veteran did not obtain any further statement from P.S. 
despite being advised of the necessity to do so; both in 
correspondence and at his RO hearing.  As this letter does 
not provide credible evidence of an in-service injury, the 
criteria for service connection remain unsupported.  The 
preponderance of the evidence is against this claim and the 
benefit of the doubt rule is not applicable.  See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 
(1990).











ORDER

New and material evidence has been received to reopen the 
service connection claim for residuals of a head injury and 
to this extent only, the appeal is granted.

Entitlement to service connection for residuals of a head 
injury is not warranted.  To that extent, the appeal is 
denied. 




	

____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


